DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Examiner notes the amendment filed 06 OCT 2021.  The status of the claims is as follows:
Claims 1, 2, and 4-14 are pending.
Claim 1 is amended.
Claim 3 is canceled.
Claims 9-14 are canceled by Examiner’s Amendment (see below).
The amendment to Claim 1 in combination with the Examiner’s Amendment below overcome the previous 112 rejections; said rejections are hereby withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interviews with Qi Zhao on 14 JAN 2022 and 09 FEB 2022.
The application has been amended as follows:
In Claim 1 at Line 8, the words “almost all” are deleted.
Claims 9-14 are canceled in their entirety.

Allowable Subject Matter
Claims 1, 2, and 4-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 as amended requires elution of indium oxide and/or indium from a film comprising silicon oxide and indium oxide in order to obtain a film having voids and having a refractive index of 1.300 after the elution.  The previously cited references of record do not teach or suggest performing elution of indium oxide and/or indium for the purpose of controlling the refractive index of the deposited material (Akimoto ‘931 is etches the material but is completely silent as to a desired refractive index; further, the etching in Akimoto ‘931 is intended to completely remove all material from the etched areas, not to elute indium oxide while leaving a silicon oxide framework behind).  Further search and consideration have not found a reference or combination of references, alone or in combination with the references previously cited, which teach or suggest every limitation of Claim 1.  Therefore Claim 1 is allowed.  Claims 2 and 4-8 properly depend from Claim 1 and contain the same allowed subject matter; therefore, Claims 2 and 4-8 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712

/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712